Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s election of Group II (claims 1, 11, 29, 31 and 32) in the reply filed on 11 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2,4,5,7,9,10,12-14, 16-21, 23, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 April 2022.
Furthermore, claims 31 and 32 are cancelled.
 Furthermore, Claim 8 is rejoined as claim 11 of the elected invention depend from claim 8.  Therefore, the election invention comprises claims 1,8,11 and 29.
Furthermore, during routine search of the elected claims, prior art was found that also addresses claims 2, 4, 5, 7, 12-14, 19 and 20.  Thus, claims 2, 4, 5, 7, 12-14, 19 and 20 are rejoined to the elected claims.   The previous restriction requirement is withdrawn only for claims 2, 4, 5, 7, 12-14, 19 and 20.
 Therefore, claims 9,10, 16-18,21, 23, 25 and 27 remain withdrawn as being drawn to a nonelected invention.
Claims 1, 2,4,5,7, 8, 11-14,19,20 and 29 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Dunne et al.
Claims 1, 2 ,4, 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. (WO2017087873; filed 18 November 2016).
	Dunne et al. teach multiwell arrays wherein each row comprises an oligonucleotide, i.e. primer, comprising a row-specific barcode and each column comprises an oligonucleotide, i.e. primer,  comprising a column specific barcode (e.g. Entire Dunne reference and especially lines 1-35 , pg. 11; lines 9-23,pg. 12).
Furthermore, Dunne et al. teach embodiments wherein the  multiwell device comprises amplicons comprising row-specific and column specific barcodes. Furthermore, Dunne et al. teach template nucleic acids in individual wells comprise unique molecular identifier (UMI) sequences (e.g. lines  8-15, lines 25-31, pg. 8; lines 19-25, pg. 10; lines 11-35, pg. 14; lines 27-34,pg. 24-lines 1-20,pg. 25).
 	Furthermore, Dunne et al. teach an embodiment wherein  each discrete feature of their device comprises a primer pair wherein the first primer comprises a row-specific barcode, a unique molecular identifier and a poly-T sequence (e.g. lines 24-35,pg. 26- lines 1-10,pg. 27; lines 29-35, pg. 32- lines 16, pg. 33; Fig. 7).
Furthermore, Dunne et al. teach microwell arrays comprising 10-200mm in width and/ or length  and total number of wells comprising 100 to 200,000 wells. Dunne et al. teach an embodiment of arrays  having dimensions of 40mmwidth by 40mm length as well as an embodiment of a device comprising 125wells X 125 wells (e.g. lines 6-33, pg. 21).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Dunne et al. comprising multiwell arrays wherein each row comprises an oligonucleotide, i.e. primer, comprising a row-specific barcode and each column comprises an oligonucleotide, i.e. primer,  comprising a column specific barcode to include the device comprises microwells as taught in another embodiment of Dunne and to include providing oligonucleotides, i.e. amplicons, comprising a row-specific barcode and a column specific barcode as taught in another embodiment of Dunne as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a polyomic multiplexing device.	
 Therefore, as Dunne et al. teach a device comprising discrete features, each feature having a row-specific barcode and a column-specific barcode , the combined teachings of Dunne et al. render obvious claims 1, 2,4,5 and 7.
Furthermore, as Dunne et al. teach  UMI sequences, the combined teachings of Dunne et al. render obvious claim 12.
Furthermore, the combined teachings of Dunne et al. render obvious claim 14.

Dunne et al. and Fan et al.
Claims 8, 11, 13, 19,20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Dunne et al., as applied to claims 1, 2 ,4, 5, 7, 12 and 14 above, and further in view of Fan et al. (WO2014031997).
The teachings of Dunne et al. as applied in the previous rejection above are incorporated in this rejection.
 The combined teachings of Dunne et al. render obvious a device  comprising multiwell arrays wherein each row comprises an oligonucleotide, i.e. primer, comprising a row-specific barcode and each column comprises an oligonucleotide, i.e. primer,  comprising a column specific barcode, wherein device comprises microwells and wherein the device comprises oligonucleotides comprising a row-specific barcode and a column specific barcode.
 Furthermore, Dunne et al. teach an embodiment wherein  each discrete feature of their device comprises a primer pair wherein the first primer comprises a row-specific barcode, a unique molecular identifier and a poly-T sequence (e.g. lines 24-35,pg. 26- lines 1-10,pg. 27; lines 29-35, pg. 32- lines 16, pg. 33; Fig. 7).
 However, Dunne et al. do not expressly teach discrete regions comprising molecular binding partners as recited in claims 8, 11 and 29.
	Prior to the effective filing date of the claimed invention, Fan et al. teach microwell arrays for multiplexed detection of multiple analytes, wherein discrete regions of the device substrate comprise multiple immobilized capture agents, wherein each discrete region comprises 2,3,5,10 or more different capture agents, wherein the capture agents are nucleic acid probes and antibody reagents (e.g. Entire Fan reference  and especially lines 20-31, pg. 3- lines 1-3, pg. 4; lines 17-19, pg. 4; lines 4-8,pg. 35;  lines 13-18,pg. 35; lines 25-31,pg. 35-lines 1-17,pg. 36).
 	Furthermore, Fan et al. teach their device comprises a glass substrate coated with poly-L-lysine (e.g. lines 12-21,pg. 37). 
	Therefore, as both Dunne et al. and Fan et al. teach microwell arrays comprising capture reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Dunne et al. comprising microwell arrays wherein each row comprises an oligonucleotide, i.e. primer, comprising a row-specific barcode and each column comprises an oligonucleotide, i.e. primer to include multiple different capture reagents in each discrete features, wherein these different reagents comprise nucleic acid and antibody molecules as taught by Fan et al. as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a polyomic multiplexing device.	
 Therefore, the combined teachings of Dunne et al. and Fan et al. render claims 8 and 11 obvious.
Furthermore, as Dunne et al. teach  UMI sequences, the combined teachings of Dunne et al. and Fan et al. render obvious claim 13.
Furthermore, as Fan et al. teach their device  comprises a glass substrate coated with poly-L-lysine, the combined teachings of Dunne et al. and Fan et al. render obvious claim 19 and 20.
 Furthermore, as Dunne et al. teach an embodiment wherein  each discrete feature of their device comprises a primer pair wherein the first primer comprises a row-specific barcode, a unique molecular identifier and a poly-T sequence, the combined teachings of Dunne et al. and Fan et al. render obvious claim 29.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application 17/204,279
Claims 1, 2,4,5,7, 8, 11-14,19,20 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279 in view of Dunne et al. (WO2017087873; filed 18 November 2016) and  Fan et al. (WO2014031997). 
Claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279 recite devices comprising a microwell array comprising immobilized capture agents.
Claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279  do not expressly teach an “X-Y” addressable array comprising barcodes as recited in the instant invention.
 However, these features are known in the art. As discussed above, The combined teachings of Dunne et al. render obvious claims 1, 2 ,4, 5, 7, 12 and 14. Furthermore, the combined teachings of Dunne et al. and Fan et al. render obvious claims 8, 11, 13, 19,20 and 29.
Therefore, as claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279, Dunne et al. and Fan et al. all teach microwell arrays comprising capture reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279 to include teachings of Dunne as discussed above, including microwell arrays wherein each row comprises an oligonucleotide, i.e. primer, comprising a row-specific barcode and each column comprises an oligonucleotide, i.e. primer  and  to include teachings of Fan as discussed above, including multiple different capture reagents in each discrete features, wherein these different reagents comprise nucleic acid and antibody molecules as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a polyomic multiplexing device.	
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639